     Case 2:16-cv-01738-JAM-AC Document 57 Filed 05/20/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     J.L. HOWZE,                                           Case No. 2:16-cv-01738-JAM-AC
12
                                            Plaintiff, [PROPOSED] ORDER GRANTING
13                                                     DEFENDANTS’ REQUEST TO MODIFY
                    v.                                 THE SCHEDULING ORDER
14

15   A.B. OROZCO, et al.,
16                                       Defendants.
17

18         This matter having come before the Court on Defendants’ request to modify the scheduling

19   order and good cause appearing, the request is GRANTED.

20         The time in which to take Plaintiff’s deposition1 is extended until October 19, 2020; the

21   time for filing motions to compel related to Plaintiff’s deposition is extended until November 19,

22   2020; and the time in which to file dispositive motions is extended until January 11, 2021.

23         IT IS SO ORDERED.

24   DATED: May 20, 2020

25

26

27
     1
       In light of the circumstances, so long as plaintiff remains incarcerated, defendants may also
28   conduct his deposition by telephone.
                                                       1
                                                                    [Proposed] Order (2:16-cv-01738-JAM-AC)
